
	

114 HR 1300 : First Responder Anthrax Preparedness Act
U.S. House of Representatives
2015-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1300
		IN THE SENATE OF THE UNITED STATES
		July 30, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To direct the Secretary of Homeland Security to make anthrax vaccines and antimicrobials available
			 to emergency response providers, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the First Responder Anthrax Preparedness Act. 2.Pre-event anthrax vaccination program for emergency response providers (a)Anthrax preparedness (1)In generalTitle V of the Homeland Security Act of 2002 (Public Law 107–296; 6 U.S.C. 311 et seq.) is amended by adding at the end the following new section:
					
						526.Anthrax preparedness
 (a)Pre-Event anthrax vaccination program for emergency response providersFor the purpose of domestic preparedness for and collective response to terrorism, the Secretary, in coordination with the Secretary of Health and Human Services, shall establish a program to provide anthrax vaccines from the strategic national stockpile under section 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) that will be nearing the end of their labeled dates of use at the time such vaccines are to be administered to emergency response providers who are at high risk of exposure to anthrax and who voluntarily consent to such administration, and shall—
 (1)establish any necessary logistical and tracking systems to facilitate making such vaccines so available;
 (2)distribute disclosures regarding associated benefits and risks to end users; and (3)conduct outreach to educate emergency response providers about the voluntary program.
 (b)Threat assessmentThe Secretary shall— (1)support homeland security-focused risk analysis and risk assessments of the threats posed by anthrax from an act of terror;
 (2)leverage existing and emerging homeland security intelligence capabilities and structures to enhance prevention, protection, response, and recovery efforts with respect to an anthrax terror attack; and
 (3)share information and provide tailored analytical support on threats posed by anthrax to State, local, and tribal authorities, as well as other national biosecurity and biodefense stakeholders..
 (2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting at the end of the items relating to title V the following new item:
					
						
							Sec. 526. Anthrax preparedness..
				(b)Pilot program
 (1)In generalIn carrying out the pre-event vaccination program authorized in section 526(a) of the Homeland Security Act of 2002, as added by subsection (a), the Secretary of Homeland Security, in coordination with the Secretary of Health and Human Services, shall carry out a pilot program to provide anthrax vaccines to emergency response providers as so authorized. The duration of the pilot program shall be 24 months from the date the initial vaccines are administered to participants.
 (2)Preliminary requirementsBy not later than 1 year after the date of the enactment of this Act, and prior to implementing the pilot program under paragraph (1), the Secretary of Homeland Security shall—
 (A)establish a communication platform for the pilot program; (B)establish education and training modules for the pilot program;
 (C)conduct economic analysis of the pilot program; and (D)create a logistical platform for the anthrax vaccine request process under the pilot program.
 (3)LocationIn carrying out the pilot program under this subsection, the Secretary of Homeland Security shall select emergency response providers based in at least two States for participation in the pilot program.
 (4)Distribution of informationThe Secretary of Homeland Security shall provide to each emergency response provider who participates in the pilot program under this subsection disclosures and educational materials regarding the associated benefits and risks of any vaccine provided under the pilot program and of exposure to anthrax.
 (5)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter until 1 year after the completion of the pilot program, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the progress and results of the pilot program, including the percentage of eligible emergency response providers, as determined by each pilot location, that volunteer to participate, the degree to which participants obtain necessary vaccinations, as appropriate, and recommendations to improve initial and recurrent participation in the pilot program. The report shall include a plan under which the Secretary plans to continue the program to provide vaccines to emergency response providers under section 526(a) of the Homeland Security Act of 2002, as added by subsection (a).
 (6)Deadline for implementationThe Secretary of Homeland Security shall begin implementing the pilot program under this subsection by not later than the date that is 1 year after the date of the enactment of this Act.
				
	Passed the House of Representatives July 29, 2015.Karen L. Haas,Clerk
